DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. USP 7,413,181.
Iida discloses, regarding claim 1, a medium stacking device comprising:
an intermediate stacking portion (54) that receives a medium treated by a treatment portion;
a contact portion (52a) configured to move between a first position for performing an alignment operation on the medium on the intermediate stacking portion (fig.7, step 3), and a second position that is separated further from a leading edge of the medium than is the first position (fig.7, step 5) (see at least C11/L36-48); and

the medium transported from the intermediate stacking portion is stacked on the stacking portion after the leading edge contacts the contact portion positioned at the second position (see at least fig.7, steps 5-7; C11/L40-51).
Regarding claim 2, wherein when the intermediate stacking portion receives the medium, the contact portion is positioned at a third position (fig.7, step 2) that is a position between the first position (fig.7, step 3) and the second position (fig.7, step 5).
Regarding claim 3, wherein the intermediate stacking portion includes a medium abutment portion (51) that aligns the medium by contacting a trailing edge of the medium, and
the contact portion applies, at the first position, to the medium on the intermediate stacking portion, a force in a direction toward the medium abutment portion (fig.7, step 3).
Regarding claim 4, further comprising: a feed portion (12) that applies, to the medium on the intermediate stacking portion, a force in a direction toward the medium abutment portion (fig.1,2).
Regarding claim 5, further comprising: a discharge mechanism (52) that discharges the medium on the intermediate stacking portion in a direction toward the stacking portion.
Regarding claim 7, a medium treatment apparatus comprising: the medium stacking device according to claim 1; and a post-treatment mechanism that performs a post-treatment on a medium on the intermediate stacking portion (see at least fig.1).

Allowable Subject Matter
4.	Claims 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to disclose or fairly teach at least the step of “bringing the leading edge of the medium transported from the intermediate stacking portion into contact with the contact portion positioned at the second position” after the steps of “moving a contact portion to a first position…” and “moving the contact portion to a second position…”, as recited.
5.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki et al. (USP 8,162,306) discloses a contact portion (251) configured to move between a first position for performing an alignment operation on a medium (fig.21), and a second position that is separated further from a leading edge of the medium than is the first position (fig.22).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        4/1/2021